Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed July 29, 2022.  
Claims 2, 4, 13 have been canceled.  Claim 1 has been amended.
Claims 1, 3, 5-10, 15, 16 and 18-26 are pending in the instant application.
This application contains claims 18, 19, 25 and 26 drawn to an invention nonelected without traverse in the filed on January 20, 2022.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
Accordingly, claims 1, 3, 5-10, 15, 16 and 20-24 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 102
In the previous Office Action mailed January 31, 2022, claims 1, 4-10, 16 and 20-23 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2014/0161894, to MacLachlan et al.  This rejection is moot against claim 4 in view of Applicant’s Amendment filed July 29, 2022 to cancel this claim.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to claim 1 filed July 29, 2022.   

******
In the previous Office Action mailed January 31, 2022, claims 1, 4, 6, 8, 10, 16 and 21 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/058268 A2.  This rejection is moot against claim 4 in view of Applicant’s Amendment filed July 29, 2022 to cancel this claim.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to claim 1 filed July 29, 2022.   


Claim Rejections - 35 USC § 103
In the previous Office Action mailed January 31, 2022, claims 1, 4-10, 16, 20, 22 and 23 were rejected under 35 U.S.C. 103 as being obvious over Trochet et al. (hereinafter, “Trochet”) in view of WO 2016/170162 A1 (hereinafter, “Laporte”).  This rejection is moot against claim 4 in view of Applicant’s Amendment filed July 29, 2022 to cancel this claim.  This rejection is maintained against the remaining claims for the reasons of record set forth in the previous Office Action mailed January 31, 2022.    

Response to Arguments
In response to this rejection, Applicants argue that neither Trochet nor Laporte teach or suggest a compound as now claimed in claim 1, said compound comprising a modified oligonucleotide consisting of 16 to 30 linked nucleosides in length having a nucleobase sequence complementary to intron 13 (i.e., a sequence complementary to the region 90,968-97,263 of SEQ ID NO: 1) of a human DNM2 pre-mRNA or human DNM2 mRNA.  Applicants submit that therefore, the skilled artisan, combining the teachings of Trochet and Laporte would not have obtained the compound of claim 1 as now claimed and reconsideration of the rejection is respectfully requested. 
This argument has been fully considered by the Examiner, but is not found persuasive.  First, claim 1 is amended and is now drawn to a compound comprising a modified oligonucleotide 14 to 30 linked nucleosides in length having a nucleobase sequence complementary to intron 13 of a human DNM2 pre-mRNA or human DNM2 mRNA or a pharmaceutically acceptable salt thereof.  It should be noted that the claims are not necessarily limited in scope to a sequence complementary to the region 90,968-97,263 of SEQ ID NO: 1 as Applicants submit.  Also, the length of the compound is recited as comprising 14 to 30 linked nucleosides in length and not 14 to 30 linked nucleosides in length as Applicants argue. 
Second, regarding Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant is reminded that the test for obviousness is not whether the features of the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller.  In the present case, Trochet teach a 150 nucleotide in length antisense oligonucleotides complementary to intron 13 of a human Dynamin 2 gene.  See Figure 5a.
Trochet do not necessarily teach the antisense oligonucleotides are 14 to 30 linked nucleosides in length or that the antisense oligonucleotides are modified.
Laporte teach antisense oligonucleotides targeted to an exon region of a human Dynamin 2 gene.  See pages 8-10, for example.  Laporte teaches that the antisense oligonucleotides of their invention are about 5, 10, 15, 20, 25, 30, 35, 40, 45 or 50 nucleotides in length. Particularly, antisense RNA molecules are usually 15-50 nucleotides in length.  
Laporte teach the antisense oligonucleotides of their invention are modified; include conjugates; and encompass small interfering RNA (siRNA), double-stranded RNA (dsRNA), single-stranded RNA (ssRNA), and short hairpin RNA (shRNA) molecules. 
Laporte teach that their invention relates to a pharmaceutical composition comprising a Dynamin 2 inhibitor (e.g. antisense oligonucleotide) and optionally a pharmaceutically acceptable carrier.
Before the effective filing date of the claimed invention, the prior art taught the desire to make and use an antisense oligonucleotide targeted to intron 13 of a human Dynamin 2 gene.  It would have been prima facie obvious to a person of ordinary skill in the art to shorten the antisense oligonucleotide targeted to intron 13 of Trochet to 14 to 30 linked nucleosides in length as taught by Laporte for cost effectiveness as shorter oligonucleotides are less expensive.  
It would have been obvious to a person of ordinary skill in the art to modify the antisense oligonucleotide targeted to intron 13 of Trochet for the purpose to have enhanced stability, nuclease resistance, target specificity and improved pharmacological properties as taught and suggested by Laporte.
A person of ordinary skill in the art would have expected reasonable success to devise the compound comprising a modified oligonucleotide as claimed since the prior art of Laporte represents an exact blueprint of how to make and use antisense oligonucleotides 14 to 30 linked nucleosides in length targeted to a region of a human Dynamin 2 gene for the purpose of inhibiting Dynamin 2 gene expression in vitro and in vivo.
In view of the foregoing, after consideration of all the evidence and facts, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date.  

******
In the previous Office Action mailed January 31, 2022, claims 1, 3-5, 8, 10, 16, 20 and 21 were rejected under 35 U.S.C. 103 as being obvious over Trochet et al. (hereinafter, “Trochet”) in view of Tasfaout et al. (hereinafter, “Tasfaout”).  This rejection is moot against claim 4 in view of Applicant’s Amendment filed July 29, 2022 to cancel this claim.  This rejection is maintained against the remaining claims for the reasons of record set forth in the previous Office Action mailed January 31, 2022. 



Response to Arguments
In response to this rejection, Applicants argue that neither Trochet nor Tasfaout teach or suggest a compound as now claimed in claim 1, said compound comprising a modified oligonucleotide consisting of 16 to 30 linked nucleosides in length having a nucleobase sequence complementary to intron 13 (i.e., a sequence complementary to the region 90,968-97,263 of SEQ ID NO: 1) of a human DNM2 pre-mRNA or human DNM2 mRNA.  Applicants submit that therefore, the skilled artisan, combining the teachings of Trochet and Tasfaout would not have obtained the compound of claim 1 as now claimed and reconsideration of the rejection is respectfully requested. 
This argument has been fully considered by the Examiner, but is not found persuasive because as discussed supra, the claims are drawn to a compound comprising a modified oligonucleotide 14 to 30 linked nucleosides in length having a nucleobase sequence complementary to intron 13 of a human DNM2 pre-mRNA or human DNM2 mRNA or a pharmaceutically acceptable salt thereof.  The claims are not necessarily limited in scope to a sequence complementary to the region 90,968-97,263 of SEQ ID NO: 1 as Applicants submit; and the length of the claimed compound comprises 14 to 30 linked nucleosides in length, not 14 to 30 linked nucleosides in length. 
Regarding Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  As discussed supra, the test for obviousness is not whether the features of the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller.  In the present case, Trochet is relied upon as discussed above.
Trochet do not necessarily teach the antisense oligonucleotides are 14 to 30 linked nucleosides in length or that the antisense oligonucleotides are modified.
Tasfaout teach antisense oligonucleotides complementary to exon 17 of a human Dynamin 2 gene.  The oligonucleotides are 16 nucleotides in length and chemically modified, having a gamer motif with phosphorothioate backbone and cEt modifications in the wings.
Before the effective filing date of the claimed invention, the prior art taught the desire to make and use antisense oligonucleotide targeted to intron 13 of a human Dynamin 2 gene.  It would have been prima facie obvious to a person of ordinary skill in the art to shorten the antisense oligonucleotide targeted to intron 13 of Trochet to 14 to 30 linked nucleosides as taught by Tasfaout for cost effectiveness as shorter oligonucleotides are less expensive.  
It would have been obvious to a person of ordinary skill in the art to modify the antisense oligonucleotide targeted to intron 13 of Trochet for the purpose to have enhanced stability, nuclease resistance, target specificity and improved pharmacological properties as taught and suggested by Tasfaout.
A person of ordinary skill in the art would have expected reasonable success to devise the compound comprising a modified oligonucleotide, wherein the antisense oligonucleotide comprises a gap or wing segment as claimed since the prior art of Tasfaout represents an exact blueprint of how to make and use gapmer antisense oligonucleotides targeted to a region of a human Dynamin 2 gene for the purpose of inhibiting Dynamin 2 gene expression in vitro and in vivo.
In view of the foregoing, after consideration of all the evidence and facts, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date.  
   
******
In the previous Office Action mailed January 31, 2022, claims 1 and 15 were rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0161894, to MacLachlan et al. in view of Meena et al (WO 2015/107425).  This rejection is withdrawn in view of Applicant’s Amendment to claim 1 filed July 29, 2022.   


Double Patenting
In the previous Office Action mailed January 31, 2022, claims 1-11, 13, 15, 16 and 20-24 were rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20, 29-32, 35-40, 42-45 and 47-49 of U.S. Patent No. 10,865,414. This rejection is moot against claims 2, 4, 13 in view of Applicant’s Amendment filed July 29, 2022 to cancel these claims.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to claim 1 filed July 29, 2022.   

Applicant’s Amendment filed July 29, 2022 necessitated a new grounds of search as presented below:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 15 and 24 are rejected under 35 U.S.C. 103 as being obvious over Trochet et al. (Molecular Therapy, 2016 Vol. 5:e362) (submitted and made of record in the Office Action filed January 31, 2022)) in view of WO 2015/107425 A2 (hereinafter, “Meena”) (submitted and made of record on the IDS filed October 16, 2020 (9 pages)).
The claims are drawn to a compound comprising a modified oligonucleotide 14 to 30 linked nucleosides in length having a nucleobase sequence complementary to intron 13 of a human DNM2 pre-mRNA or human DNM2 mRNA or a pharmaceutically acceptable salt thereof.  
Trochet et al. is relevant and relied upon in its entirety.  Trochet et al. particularly teach 150 nucleotide in length antisense oligonucleotides complementary to intron 13 of a human Dynamin 2 gene.  See Figure 5a.  The locations of antisense oligonucleotide sequences in intron 13 are as follow: AS1 (IVS13 from −3 to +147); AS2 (IVS13 from +126 to +285); AS3 (IVS13 from +264 to +416) (where nucleotide −1 is the last nucleotide of exon 13).   
Trochet do not necessarily teach the antisense oligonucleotides are 14 to 30 linked nucleosides in length or that the antisense oligonucleotides are modified  Also, Trochet do not teach an antisense oligonucleotide is a pharmaceutically acceptable salt; or exemplify a chirally enriched population of the compound of claim 1, wherein the population is enriched for modified oligonucleotides comprising at least one particular phosphorothioate internucleoside linkage having a particular stereochemical configuration.
Meena et al. teach chirally controlled oligonucleotides of select designs, chirally controlled oligonucleotide compositions, and methods of making and using the same (Abstract). Meena et al. teach the oligonucleotides of their invention can be of various lengths, including from about 10 to about 50 nucleotides or from about 15 to about 30 nucleotides, for example; and comprise alkali or alkaline earth metal salts including sodium or potassium salts.  
Meena particularly discloses that oligonucleotides are useful in therapeutic, diagnostic, research and nanomaterials applications wherein in vitro studies have shown that properties of antisense oligonucleotides such as binding affinity, sequence specific binding to the complementary RNA, and stability to nucleases can be affected by the absolute stereochemical configurations of the phosphorus atoms (paragraph 2). The summary of invention at paragraph 3 discloses that their invention encompasses the recognition that stereorandom oligonucleotide preparations contain a plurality of distinct chemical entities that differ from one another in the stereochemical structure of individual backbone chiral centers within the oligonucleotide chain, and that their invention provides substantially pure preparations of single oligonucleotide compounds, where a particular oligonucleotide compound may be defined by its base sequence, its length, its pattern of backbone linkages, and its pattern of backbone chiral centers. At paragraph 5, Meena discloses that the their invention recognizes that properties and activities of an oligonucleotide can be adjusted by optimizing its pattern of backbone chiral centers, wherein the oligonucleotides have a common pattern of backbone chiral centers which, unexpectedly, greatly enhances the stability and/or biological activity of the oligonucleotides. 
At paragraph 101, Meena discloses that one of skill in the art will appreciate that synthetic methods of their invention provide for a degree of control during the synthesis of an oligonucleotide strand such that each nucleotide unit of the oligonucleotide strand can be designated and/or selected in advance to have a particular stereochemistry at the linkage phosphorus and/or a particular modification at the linkage phosphorus, and/or a particular base, and/or a particular sugar.
Paragraph 157 of Meena et al. discloses their invention encompasses the recognition that stereorandom oligonucleotide preparations contain a plurality of distinct chemical entities that differ from one another in the stereochemical structure of individual backbone chiral centers within the oligonucleotide chain. Thus, among other things, their invention provides substantially pure preparations of single oligonucleotide compounds, where a particular oligonucleotide compound may be defined by its base sequence, its length, its pattern of backbone linkages, and its pattern of backbone chiral centers. At paragraph 158 Meena discloses that their invention demonstrates, among other things, that individual stereoisomers of a particular oligonucleotide can show different stability and/or activity from each other. Meena discloses modified sugars including LNAs (see paragraphs 173 and 466). Meena discloses certain embodiments regarding chirally controlled oligonucleotide comprising one or more modified internucleotidic linkages independently having the structure of formula I at paragraph 237. As defined generally, p* of formula I is an asymmetric phosphorus atom and is either Rp or Sp. See also paragraph 549+ Scheme I+ for the synthesis of chirally controlled oligonucleotide. Meena et al. disclose at paragraph 669 in some embodiments, methods of the present invention provide chirally controlled oligonucleotide compositions that are enriched in a particular oligonucleotide type.
Before the effective filing date of the claimed invention, the prior art taught the desire to make and use antisense oligonucleotide targeted to intron 13 of a human Dynamin 2 gene.  It would have been prima facie obvious to a person of ordinary skill in the art to shorten the antisense oligonucleotide targeted to intron 13 of Trochet et al. to 14 to 30 linked nucleosides as taught by Meena et al. for cost effectiveness as shorter oligonucleotides are less expensive.  
Thus, it would have been prima facie obvious to apply the method for chirally controlled synthesis of oligonucleotides of Meena to the method of making antisense oligonucleotides taught by Trochet et al. because there is an appreciation by one of ordinary skill in the art that properties of antisense oligonucleotides such as binding affinity, sequence specific binding to the complementary RNA, and stability to nucleases can be affected by the absolute stereochemical configurations of the phosphorus atoms, and since Meena provides how to make and use the chirally controlled synthesis of modified oligonucleotides as can be applied to structurally similar antisense oligonucleotides of Trochet intended for its relevant biological activity with the reasonable expectation that such modification will affect the stability and the biological activity of the antisense oligonucleotides of Trochet for its intended purpose.  


******
Claims 1, 5, 6, 8, 10, 16, 20 and 21 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Publication US20100129874 (hereinafter, “Mitra”).
The claims are as described above.
Mitra teach nucleic acid sequences used in a method encompassing a multiplexed nucleic acid patch polymerase chain reaction.  In particular, Mitra teach a human nucleic acid amplification related multiplex PCR primer, which is a compound comprising a modified oligonucleotide consisting of 16 to 30 linked nucleosides in length having a nucleobase sequence complementary to intron 13 (i.e., a sequence complementary to the region 90,968-97,263 of SEQ ID NO: 1) of a human DNM2 pre-mRNA or human DNM2 mRNA of the present invention.  See Mitra, SEQ ID:102.  Also, see sequence alignment below, emphasis at bold:
RESULT 88
AYC30236/c
ID   AYC30236 standard; DNA; 23 BP.
AC   AYC30236;
DT   22-JUL-2010  (first entry)
DE   Human nucleic acid amplification related multiplex PCR primer SEQ ID 102.
KW   DNA-RNA hybrid; PCR; dna amplification; dna detection; dna sequencing;
KW   primer; snp detection; ss.
OS   Homo sapiens.
OS   Synthetic.

FH   Key             Location/Qualifiers
FT   misc_RNA        8
FT                   /*tag=  a
FT   misc_RNA        11
FT                   /*tag=  b
FT   misc_RNA        17
FT                   /*tag=  c
FT   misc_RNA        23
FT                   /*tag=  d
PN   US2010129874-A1.
PD   27-MAY-2010.
PF   08-SEP-2009; 2009US-00555627.
PR   05-SEP-2008; 2008US-0094660P.
PA   (UNIW ) UNIV WASHINGTON.
PI   Mitra RM,  Varley KE;
DR   WPI; 2010-F75785/36.
PT   Amplifying two different nucleic acid sequences by defining the ends of two nucleic acid sequences, annealing upstream and downstream nucleic acid patches to each nucleic acid sequence, and amplifying the nucleic acid sequences.
PS   Example 2; SEQ ID NO 102; 164pp; English.
The present invention relates to a novel method for the amplifying one or more than one unique nucleic acid sequences. The method comprises: (a) annealing an upstream primer and a downstream primer to each unique nucleic acid sequence, where the upstream primer and the downstream primer comprise uracil instead of thymine; (b) amplifying each nucleic acid sequence to create amplicons of the nucleic acid sequence; (c) removing the upstream and downstream primer sequences from the amplicons of (b) by contacting the amplicons with a uracil DNA glycosylase, an endonuclease, and an exonuclease; (d) annealing upstream and downstream nucleic acid patches to each unique amplicon of (c), and annealing an upstream universal primer to the upstream patch of each unique amplicon, and a downstream universal primer to the downstream patch of each unique amplicon, where the downstream universal primer comprises a protecting group; (e) ligating the upstream universal primer and the downstream universal primer to each unique amplicon; (f) degrading non-specific amplicons of (e); and (g) amplifying the amplicons of (f). The method is useful for amplifying at least two different nucleic acid sequences and amplifying one or more than one unique nucleic acid sequences. The methods provide multiplexed PCR methods that simultaneously amplify many targeted regions from a small amount of nucleic acid. The PCR method is compatible with next generation high throughput sequencing technologies where numerous samples can be processed in a single run. It is also specific and sensitive enough for identifying single nucleotide polymorphisms (SNPs) and mutations in individual samples. The present sequence represents a multiplex PCR primer used for the amplification and sequencing of candidate genes in colon cancer using nucleic acid patch PCR.
XX
SQ   Sequence 23 BP; 7 A; 5 C; 6 G; 1 T; 4 U; 0 Other;

  Query Match              0.4%;  Score 23;  DB 40;  Length 23;
  Score over Length       100.0%;
  Best Local Similarity   100.0%;
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        291 ACCTGTAATCCCAGCATTTTGGG 313
              |||||||||||||||||||||||
Db         23 ACCTGTAATCCCAGCATTTTGGG 1
	
	The nucleic acids of Mitra comprise modifications, including:
“Modifications that make nucleic acid sequences exonuclease resistant include, but are not limited to, locked nucleic acids (LNA's), 3′-linked amino groups, 3′ phosphorylation, the use of a 3′-terminal cap (e.g., 3′-aminopropyl modification or by using a 3′-3′ terminal linkage), phosphorothioate modifications, the use of attachment chemistry or linker modification such as Digoxigenin NHS Ester, Cholesteryl-TEG, biotinylation, thiol modifications, or addition of various fluorescent dyes and spacers such as C3 spacer. “

Before the effective filing date of the claimed invention, the prior art taught the desire to make and use a compound comprising a modified oligonucleotide consisting of 16 to 30 linked nucleosides in length having a nucleobase sequence complementary to intron 13 (i.e., a sequence complementary to the region 90,968-97,263 of SEQ ID NO: 1) of a human DNM2 pre-mRNA or human DNM2 mRNA of the present invention.  
It would have been obvious to a person of ordinary skill in the art to modify the compound consisting of 16 to 30 linked nucleosides in length having a nucleobase sequence complementary to intron 13 (i.e., a sequence complementary to the region 90,968-97,263 of SEQ ID NO: 1) of a human DNM2 pre-mRNA or human DNM2 mRNA of Mitra for the purpose to have nuclease resistance as taught and suggested by Mitra.
A person of ordinary skill in the art would have expected reasonable success to devise the compound comprising a modified oligonucleotide consisting of 16 to 30 linked nucleosides in length having a nucleobase sequence complementary to intron 13 (i.e., a sequence complementary to the region 90,968-97,263 of SEQ ID NO: 1) of a human DNM2 pre-mRNA or human DNM2 mRNA of the present invention since the prior art of Mitra represents an exact blueprint of how to make and used said compound as a primer in PCR analysis.
For these reasons, claims 1, 5, 6, 8, 10, 16, 20 and 21 are obvious over Mitra, absent some evidence to the contrary.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635